COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00266-CV
Style:                    Unocal Pipeline Co. v. BP Pipelines (Alaska) Inc., ConocoPhillips
                          Transportation Alaska, Inc. and ExxonMobil Pipeline Co.
Date motions filed*:      September 3, 2015
Type of motions:          Motions to Appear Pro Hac Vice by Lara E. Romansic and Steven G.
                          Reed
Parties filing motions: Appellees BP Pipelines (Alaska) Inc., ConocoPhillips Transportation
                          Alaska, Inc., and ExxonMobil Pipeline Co.
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motions are:

          Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motions to appear pro hac vice by non-resident attorneys Lara E. Romansic and
          Steven G. Reed are denied without prejudice to refiling with the required motions in
          support by a Texas resident attorney. See TEX. RULES GOVERN. BAR ADM’N, RULE
          XIX(b) (2015) (“The motion of the non-resident attorney seeking permission to
          participate in Texas proceedings must be accompanied by motion of the resident
          practicing Texas attorney with whom the non-resident attorney will be associated in the
          proceeding of a particular cause. . . .”).

Judge's signature: /s/ Evelyn V. Keyes
                   

Date: February 15, 2015


November 7, 2008 Revision